Citation Nr: 1021622	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  96-32 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, including PTSD, to include as secondary 
to service-connected low back disability.

2.  Entitlement to service connection for a lung disability, 
to include as due to exposure to asbestos and/or Agent 
Orange, tobacco use and/or nicotine dependence.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected low back disability.

4.  Entitlement to a compensable disability rating for low 
back disability.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

6.  Whether the debt for overpayment calculated in the amount 
of $18,123.00 was properly created and calculated.

7.  Entitlement to waiver of recovery of nonservice-connected 
disability pension benefit overpayment in the calculated 
amount of $18,123.00.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to June 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 1997, February 2006, and June 
2006 decisions by the Lincoln, Nebraska and Honolulu, Hawaii 
Regional Office of the Department of Veterans Affairs (VA).  
This case has been advanced on the Board's docket.

A June 1997 rating decision by the Lincoln, Nebraska RO held, 
in pertinent part, that new and material evidence sufficient 
to reopen a previously disallowed claim for service 
connection for a lung disorder had not been received, and 
that new and material evidence had been received to reopen a 
previously disallowed claim for service connection for a back 
disability, and denied the reopened claim.

The case was originally before the Board on November 18, 
1999, on appeal from an April 1996, and the June 1997, rating 
decisions.  In its November 18, 1999 decision, the Board 
found that new and material evidence sufficient to reopen 
lung, skin and back claims had in fact been received.  The 
decision denied the reopened claims for service connection 
for a lung disability, skin disability, and hearing loss on a 
de novo basis, denied service connection for tinnitus, and 
remanded the issue of entitlement to service connection for a 
back disability for additional development.  The Veteran 
appealed that part of the November 18, 1999 Board decision 
that denied service connection for a lung disability.

In an Order dated October 24, 2000, the United States Court 
of Appeals for Veterans Claims (Court) vacated and remanded, 
in part, the November 18, 1999 Board decision.  In issuing 
the Order, the Court granted a Joint Motion for Partial 
Remand and Stay of Proceedings.  The Joint Motion for Partial 
Remand and Stay of Proceedings limited its request for remand 
to the issue of entitlement to service connection for a lung 
disability; the parties requested that the Court stay further 
proceedings with regard to the issue of service connection 
for a back disability pending the Court's ruling on the Joint 
Motion.  Thereafter, in a Supplemental Statement of the Case 
decision dated November 22, 2000, following additional 
evidentiary development and on the basis of consideration of 
a large quantity of additional evidence submitted by the 
Veteran, the RO granted service connection for "low back 
disability" and assigned a noncompensable rating from August 
13, 1996.  The award was characterized as a partial grant 
consisting of the portion of the overall back disability 
attributable to service, quantified as five percent, which a 
VA orthopedic examiner had attributed to injuries in service, 
as distinguished from post service injuries to the back.  
Service connection was specifically denied for degenerative 
disc disease of the lower back as due to post service 
injuries.

In April 2001, the Board consolidated and reviewed the issue 
of entitlement to service connection for a back disability 
(degenerative disc disease of the low back), remanded by the 
Board in its November 18, 1999 decision, and the issue of 
entitlement to service connection for a lung disability, 
remanded by the Court pursuant to the Joint Motion.  Both 
issues were remanded by the Board for development of the 
record.

By a Supplemental Statement of the Case (SSOC) decision 
issued in January 2002, a RO Decision Review Officer (DRO) 
clarified that service connection had been previously 
established by the RO on November 22, 2000 for history of 
lumbosacral strain, rated noncompensable, and that service 
connection had been denied for degenerative disc disease of 
the lumbar spine at that time.  The DRO continued the denial 
of service connection for degenerative disc disease of the 
lumbar spine, status post a lumbar laminectomy, denied 
service connection for a lung disability, to include as due 
to exposure to asbestos, and deferred consideration of 
service connection for a lung disability due to tobacco use 
and/or nicotine exposure.  A February 2002 SSOC decision 
denied service connection for a lung disability, to include 
as due to tobacco use and/or nicotine dependence, or Agent 
Orange exposure.  That decision also continued the denial of 
service connection for degenerative disc disease of the 
lumbar spine.

The Veteran provided testimony at hearings before the 
undersigned Veterans Law Judges in September 1999 and March 
2003.  A transcript of each hearing is of record.

An April 23, 2003 Board decision denied service connection 
for a lung disability, to include as due to exposure to 
asbestos and/or Agent Orange, tobacco use and/or nicotine 
dependence, and also denied service connection for 
degenerative disc disease of the lumbar spine.  The Veteran 
appealed the April 2003 Board decision to the Court.  By 
Memorandum Decision dated March 14, 2007, the Court vacated 
the Board's April 23, 2003 decision.

The rating decision on appeal dated in February 2006 denied 
an increased rating for the Veteran's service-connected low 
back disability, and also denied the Veteran's claims of 
entitlement to service connection for a right knee 
disability, drug addiction, a cardiovascular disability, a 
gall bladder disability, diabetes mellitus, as well as denied 
the Veteran's petitions to reopen his previously denied 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, a skin disability, PTSD, and an 
acquired psychiatric disability other than PTSD.

The June 2006 decision of the RO Committee on Waivers and 
Compromises denied waiver of recovery of overpayment of 
pension benefits in the amount of $18,123.00.

In January 2009, an additional written statement with 
attached copies of printouts from various internet sites was 
received into the record following certification of the 
appeal to the Board without prior RO consideration, nor 
waiver of RO consideration by the appellant or his 
representative.  However, these documents are characterized 
by the Veteran's representative as additional argument 
related to the issues on appeal, and thus, do not constitute 
substantive evidence.  Additional evidence was also received 
in March 2009 with waiver of RO consideration.

In November 2009, January 2010, and April 2010 additional 
pertinent VA and private medical records were submitted by 
the Veteran's representative; the Veteran has submitted a 
waiver of RO consideration of the evidence.  Additional 
evidence and argument was also received later in April 2010 
and May 2010; these documents are essentially duplicative and 
cumulative of those already of record.

In an April 2009 decision, the Board denied: the Veteran's 
appeal to reopen a claim for service connection for bilateral 
hearing loss; the appeal to reopen a claim for service 
connection for tinnitus; the appeal to reopen a claim for 
service connection for a skin disability; the appeal to 
reopen a claim for service connection for PTSD; the appeal to 
reopen a claim for service connection for an acquired 
psychiatric disability (other than PTSD); service connection 
for a lung disability, to include as due to exposure to 
asbestos and/or Agent Orange, tobacco use and/or nicotine 
dependence; service connection for degenerative disc disease 
of the lumbar spine; service connection for a right knee 
disability; service connection for a gallbladder disability; 
service connection for drug addiction; service connection for 
diabetes mellitus; service connection for a cardiovascular 
disability; and waiver of recovery of overpayment of 
nonservice-connected pension, in the amount of $18,123.00.  
The April 2009 Board decision also remanded the issue of 
entitlement to a compensable disability rating for low back 
disability and referred the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability (TDIU) to the RO.

The Veteran thereafter appealed the April 2009 Board decision 
to the Court which, upon a December 2009 Joint Motion of the 
parties, promulgated an Order in January 2010 that vacated 
that part of the Board's April 2009 decision that (1) 
declined to reopen a claim for service connection for PTSD; 
(2) declined to reopen a claim for service connection for an 
acquired psychiatric disability, other than PTSD; (3) denied 
entitlement to service connection for a lung disability, to 
include as due to exposure to asbestos and/or Agent Orange, 
tobacco use and/or nicotine dependence; (4) denied 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected low back disability; and (5) denied 
entitlement to a waiver of recovery of overpayment of 
nonservice-connected pension, in the amount of $18,123.00.

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for an 
acquired psychiatric disorder, including PTSD, to include as 
secondary to service-connected low back disability, 
entitlement to a compensable disability rating for low back 
disability, entitlement to a TDIU, whether the debt for 
overpayment calculated in the amount of $18,123.00 was 
properly created and calculated, and entitlement to waiver of 
recovery of nonservice-connected disability pension benefit 
overpayment in the calculated amount of $18,123.00 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for post-
traumatic stress disorder (PTSD) and whether new and material 
evidence has been received to reopen a claim for service 
connection for an acquired psychiatric disorder, other than 
PTSD, have been restyled as whether new and material evidence 
has been received to reopen a claim for service connection 
for an acquired psychiatric disorder, to include PTSD, to 
include as secondary to service-connected low back 
disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  Private and VA examiners have linked the Veteran's COPD 
to his smoking and nicotine dependence that began during 
service.

2.  The evidence is in equipoise as to whether the Veteran's 
degenerative disc disease of the lumbar spine is related to 
service and/or service-connected lumbar strain disability.


CONCLUSIONS OF LAW

1.  COPD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

2.  Degenerative disc disease of the lumbar spine was 
incurred in active service.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's 
claims of entitlement to service connection for COPD and 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, any deficiency as to VA's duties 
to notify and assist, pursuant to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), is rendered 
moot.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

I.  Lung Disability

The Veteran claims that he started smoking cigarettes and 
became nicotine dependent in service.

The VA General Counsel has found that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 13, 
1997).  In a May 5, 1997, VA memorandum to VA's General 
Counsel, the VA Under Secretary of Health affirmed that 
nicotine dependence may be considered a disease for VA 
benefit purposes.

Legislation has been enacted prohibiting service connection 
for disability on the basis that it resulted from an injury 
or disease attributable to the use of tobacco products by a 
claimant during the claimant's military service.  38 U.S.C.A. 
§ 1103 (West Supp. 2002).  This section, however, applies 
only to claims filed after June 9, 1998, and as this claim 
predates the change it is not affected.

Although he was treated for upper respiratory infections 
during service, a chronic lung disorder was not found during 
service, including on the Veteran's service separation 
examination.  A June 2008 VA examiner and a February 2009 
private physician have essentially concluded that the Veteran 
has COPD that is related to his smoking and nicotine 
dependence, which began during his service.

The December 2009 Joint Motion of the parties (page 3) 
essentially noted that the April 2009 Board decision had 
failed to provide any reasons and bases for its finding that 
the Veteran's statements were "less than credible" that he 
began smoking during service.  The Joint Motion (page 3) 
essentially stated that the Board had failed to adequately 
address a September 1976 VA neuropsychiatric examination and 
an October 1976 VA special pulmonary examination that had 
both noted that the Veteran was smoking a package of 
cigarettes a day.  The Joint Motion also stated that the 
Board had failed to adequately address a September 2001 
statement from the Veteran's mother.

In December 1997 and September 2001 statements the Veteran's 
mother indicated that prior to service the Veteran had only 
smoked once and had started smoking during service.

The Board observes that the Veteran left active service in 
June 1976.  As the September 1976 and October 1976 VA 
examinations noted that the Veteran was smoking a package of 
cigarettes a day at the time of those examinations, and as 
the Veteran's mother's December 1997 and September 2001 
statements seem to support those notations, the Board finds 
it reasonable to conclude that the Veteran is credible in his 
assertions that he began smoking during service.  In this 
regard, the Board observes that there appears to be little in 
the way of motive for the Veteran to exaggerate his claims of 
smoking at the time of the September 1976 and October 1976 VA 
examinations.

Having found that the Veteran did begin smoking during 
service, the Board observes, as noted, that VA and private 
examiners have linked the Veteran's COPD to smoking and 
nicotine dependence which began during service.  The Board 
notes that the June 2008 VA examiner reviewed the Veteran's 
claims file, performed a contemporaneous examination, and 
noted his pertinent medical history.  The June 2008 VA 
examiner's opinion is uncontradicted, and is in fact 
supported by the February 2009 opinion from the Veteran's 
private physician.

As such, service connection for COPD (on the basis of tobacco 
use and/or nicotine dependence) is warranted.

The Veteran's claim for lung disability has included 
assertions that such disability is related to exposure to 
Agent Orange and asbestos during service.  Other than the 
Veteran's own assertions (and as repeated by some examiners), 
there is no objective evidence of any such exposure during 
service, and service connection for any lung disability based 
on exposure to Agent Orange or asbestos during service, to 
include restrictive lung disease, is not warranted.

II.  Low back disc disease

The Veteran asserts that he has degenerative disc disease of 
the low back as a result of a back injury in service.  In 
this regard, it is noted that service connection has 
previously been established for history of lumbosacral strain 
by a RO determination dated November 22, 2000.

An October 1974 service treatment record reveals that the 
Veteran gave a one-month history of lumbosacral back pain.  
Parafon forte was prescribed.  When examined for separation 
in May 1976, clinical findings of back disability were not 
noted, but the Veteran did note back trouble (section 8) on 
the corresponding report of medical history.

A VA outpatient note dated June 16, 1976 (the Veteran was 
discharged from service on June 10, 1976) reflects the 
Veteran's complaints of back problems related to heavy 
lifting in service.

Records beginning in July 1989 reflect diagnoses of lumbar 
spine disc disease.

The December 2009 Joint Motion of the parties (page 3) 
essentially noted that the April 2009 Board decision had 
failed to provide any reasons and bases for its finding that 
the Veteran's statements were "less than credible" that he 
injured himself while installing a water chiller or air-
conditioner while working on a military vehicle during 
service.  The Joint Motion (page 4) also noted that the Board 
had "likewise provided no analysis of the corroborating 
evidence surrounding [the Veteran's] statements regarding 
injuring his back, and indeed some injury or event in service 
must have occurred in order to support service connection for 
[the Veteran's service-connected lumbosacral strain]."

The Board observes that the Veteran is competent to state 
that he had a back injury during his military service, and 
the Board finds him to be credible in this regard, as such 
has been acknowledged by VA, as evinced by the RO's November 
2000 grant of service connection for lumbosacral strain.  The 
Veteran is not, however, competent to provide a nexus between 
his lumbar spine disc disease and his service (including any 
injury sustained therein) or service-connected low back 
disability.

The Board notes that the Veteran's claims file contains 
numerous opinions, from both private and VA health 
professionals, concerning the relationship between the 
Veteran's degenerative disc disease of the lumbar spine and 
his service (and service-connected lumbosacral strain 
disability).

As for the more probative opinions of record, in a letter 
dated in February 1997, a VA neurosurgeon stated that 
diagnostic imaging was not sufficiently sophisticated to rule 
out back disability in the mid-1970s, when the Veteran was 
examined for separation.  Recent magnetic resonance imaging 
(MRI) scan had shown herniated nucleus pulposus on the left 
side at L5-S1, and the neurosurgeon stated that it was 
probable that the Veteran had lived with the herniated disc 
at the L5-S1 level since 1974.  The neurosurgeon said that 
his job in the intervening years as a surveyor had not 
included any extra heavy lifting capable of producing this 
kind of back injury. "His service description, on the 
contrary, suggests the possibility of his initial back injury 
due to constant extra lifting, and other abusively related 
activities," the neurosurgeon reported.  He noted that the 
Veteran had undergone spine surgery in January 1997 to 
relieve low back pain radiating to his left leg.

In a May 2001 statement received from G.G., D.O., Dr. G. 
stated that he had examined the Veteran and based on that 
examination as well as extensive review of the Veteran's 
military records, VA paperwork, surgery reports, and opinions 
by physicians, he believed that there was medical probability 
that the Veteran had had the same major complaint since 1974.  
He opined that the original back injury of August 1974 was 
caused, by history, by a water chiller of about 150 lbs 
falling on the Veteran.  He stated that the size and weight 
of the chiller in question could have caused a disc 
herniation at that time.  The water chiller injury was 
followed by a track vehicle repair injury in October 1974 
when, by history, the track popped back, hit the Veteran on 
the knee and head, causing him to fall backward in a twisting 
motion and potentially leading to further damage to his 
herniated disc.  Dr. G. stated that lower back relapses of 
1976-1993 were likely re-injuries of the Veteran's pre-
existing back condition of 1974.

At a June 2001 VA orthopedic examination, the examiner noted 
that several volumes of records were reviewed.  The examiner 
documented reports from various physicians.  Based on 
examination, the impression was chronic low back pain and 
failed back syndrome, status-post lumbar laminectomy and 
diskectomy at L5-S1 and history of low back strain in 1974.  
The examiner commented that on reviewing the Veteran's files, 
there was only one documented visit during service pertaining 
to low back pain.  At that visit there was no mention of leg 
pain and no mention of any type of paralysis.  Post service, 
there was a visit in September 1976 where the Veteran 
complained of low back pain with heavy duty.  The examiner 
noted multiple industrial injuries.  The examiner stated that 
the first signs of disc involvement were in June 1991, where 
there seemed to be disc involvement on the left side at L5-
S1.

The examiner reported that from these medical records, it 
appeared that the Veteran suffered a low back strain and 
perhaps had intermittent back pain with heavy-duty activity 
that resulted from his time in the service.  However, there 
were no signs of disc problems or leg radicular symptoms.  
The repeat MRI, CT scan, and myelogram showed that the disc 
herniation occurred sometime after 1989, more likely around 
1991.  The examiner stated that the Veteran's need for back 
surgery resulted because of disc herniation and not from the 
lower back strain or the injuries that occurred in 1974.  It 
was the examiner's opinion that the Veteran's current 
condition was related to his multiple industrial injuries and 
perhaps his motor vehicle accidents.  The examiner believed, 
at most, that the Veteran suffered a low back strain while in 
service and may have had recurrent episodes of lower back 
pain from 1974 to 1976.  There were no signs of degenerative 
changes and no signs of radiculopathy that would indicate 
disc involvement.

At a June 2008 VA examination, the VA examiner reviewed the 
private medical records submitted by the Veteran, as well as 
the Veteran's history of events during his service, his 
service treatment records, and his VA medical records from 
1976.  The June 2008 VA physician also noted the other 
medical opinions that were of record.  Following a physical 
examination, the VA examiner found that the Veteran's 
degenerative disc disease of the lumbosacral spine was at 
least as likely as not related to the Veteran's military 
service and his service-connected low back disability. 

In a February 25, 2009 letter, the Veteran's private 
physician (R.L.M., M.D) also related the Veteran's disc 
problems to service.  Dr. M. noted that X-rays were not an 
effective means of disc detection, and further stated that 
the absence of radicular pain "also does not equate to the 
absence of a herniated disc since pain is the primary symptom 
thereof."

Greater weight may be placed on one physician's opinion over 
another depending on factors such as the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36,40 (1994).  Additionally, 
the thoroughness and detail of a medical opinion are among 
the factors for assessing the probative value of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the competent medical evidence is in 
equipoise as to whether the Veteran's degenerative disc 
disease of the lumbosacral spine is related to the Veteran's 
military service and his service-connected low back 
disability.  The June 2001 VA examiner's opinion is 
persuasive in its review and discussion of the evidence and 
the rationale given for the opinion provided.  The favorable 
opinions, however, when considered together, are of great 
probative weight as they have also referenced specific 
clinical findings and have provided rationales for the 
opinions given.  For example, the February 1997 VA 
neurosurgeon stated that diagnostic imaging was not 
sufficiently sophisticated to rule out back disability in the 
mid-1970s, when the Veteran was examined for separation.  
Further, the Veteran's private physician Dr. M. noted that X-
rays were not an effective means of disc detection, and 
further stated that the absence of radicular pain did not 
equate to the absence of a herniated disc.  Further, the 
Veteran's post-service injuries were not overlooked, but, as 
noted by Dr. G., the lower back relapses of 1976-1993 were 
likely re-injuries of the Veteran's pre-existing back 
condition of 1974.

As for the qualifications of the examiners who have provided 
opinions in this case, the Board is unable to distinguish 
them in a manner that would tend to lend more weight than 
that currently assigned.  Opinions favorable to the Veteran's 
claim have been submitted by a varied group, including a 
neurosurgeon and a specialist in internal medicine.  Further, 
favorable VA opinions have been received both early (1997) 
and relatively recent (June 2008) in the claims process.  As 
for the June 2008 VA examiner's opinion, the Board observes 
that the June 2008 VA examiner specifically noted the 
presence of other opinions (including the unfavorable June 
2001 opinion), and, as such, had a more comprehensive view of 
the available evidence and etiology opinions offered in this 
case.  This fact, in the Board's view, also adds weight to 
the June 2008 VA examiner's opinion.  Further, other 
favorable opinions (such as those provided by an orthopedist 
in September 2000 and December 2000, Dr. N.S; in November 
2001, by a neurological surgeon, Dr. C.T.; and in September 
2003, by a professor of radiology, Dr. B.L.) are also 
associated with the claims file.

Based on the foregoing, and with resolution of doubt in the 
Veteran's favor, the Board finds that the evidence of record 
supports a grant of service connection for degenerative disc 
disease of the lumbosacral spine.


ORDER

Service connection for COPD, due to tobacco use and/or 
nicotine dependence, is granted.

Service connection for degenerative disc disease of the 
lumbar spine is granted.


REMAND

As noted, the April 2009 Board decision remanded the issue of 
entitlement to a compensable disability rating for low back 
disability for the purpose of having the Veteran undergo a VA 
examination to determine the nature and severity of that 
disability.  While the Veteran did undergo a VA examination 
in December 2009 that included examination of the lumbar 
spine, it appears that the AOJ has not yet had a chance to 
issue a supplemental statement of the case on this issue.  At 
any rate, as this Board decision has expanded the grant of 
service connection of the lumbar spine to include 
degenerative disc disease, the Board finds that the Veteran 
should be afforded a VA examination to assess the nature and 
severity of the Veteran's lumbar spine disability, which now 
includes degenerative disc disease.

As for the issue of whether new and material evidence has 
been received to reopen a claim for service connection for an 
acquired psychiatric disorder, including PTSD, the December 
2009 Joint Motion of the parties (page 4) noted that the 
April 2009 Board decision had "failed to address [the 
Veteran's claim] of entitlement to service connection for an 
acquired psychiatric disability on a secondary basis to [the 
Veteran's service-connected low back disability]."  In 
essence, the Joint Motion indicated that the Veteran should 
be scheduled for a VA examination to address the Veteran's 
contentions concerning this issue.

The Board notes that a claim for entitlement to a total 
rating based on individual unemployability due to service-
connected disability (TDIU) is part of an increased rating 
issue when such claim is raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  While referred to the RO 
in the April 2009 Board decision, such issue has not been 
adjudicated by the RO, and it must be adjudicated by the RO 
prior to appellate consideration.

As for the issue of entitlement to waiver of recovery of 
nonservice-connected disability pension benefit overpayment 
in the calculated amount of $18,123.00, the Veteran has (as 
noted by the December 2009 Joint Motion of the parties, page 
5, and contrary to a finding in the Board's April 2009 
decision) challenged both the validity and amount of the debt 
in question.  As the Veteran has challenged the proper 
creation of the debt, further appellate review by the Board 
with regard to the appellant's waiver claim must be deferred 
pending formal adjudication of his challenge to the validity 
of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991) ("when a veteran raises the validity of the debt as 
part of a waiver application . . . it is arbitrary and 
capricious and an abuse of discretion to adjudicate the 
waiver application without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him 
or her").  The December 2009 Joint Motion of the parties 
(page 5) also essentially stated (and referenced the case of 
Reyes v. Nicholson, 21 Vet. App. 370, 377-78 (2007)) that the 
Board's April 2009 decision had failed to address any factors 
of the Veteran's knowledge of the need to report income and 
his awareness of the income he failed to report.  As such, VA 
must address the impact of the Veteran's "variously 
diagnosed psychiatric disorders and episodic substance abuse 
which VA has determined is 100% disabling and its impact upon 
the [Veteran's knowledge] of the need to report."

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and relevant case law is 
completed.  Specifically, the RO must 
review the information and the evidence 
presented with the claims of whether new 
and material evidence has been received 
to reopen a claim for service connection 
for an acquired psychiatric disorder, 
including PTSD, to include as secondary 
to service-connected low back disability, 
entitlement to a compensable rating for 
service-connected low back disability, 
and entitlement to a TDIU and provide the 
claimant with notice of what information 
and evidence not previously provided, if 
any, will assist in substantiating the 
claims.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
degenerative disc disease and strain of 
the lumbar spine.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

3.  The Veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated 
studies must be completed.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has any current psychiatric disability, 
including PTSD, that is related to 
service or that is proximately due to, or 
aggravated by, service-connected low back 
disability.

4.  The AOJ should then readjudicate the 
issue of entitlement to a compensable 
rating for lumbar spine disability and 
the issue of whether new and material 
evidence has been received to reopen a 
claim for service connection for an 
acquired psychiatric disorder, including 
PTSD, to include as secondary to service-
connected low back disability.  If either 
benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

5.  The RO's Committee on Waivers and 
Compromises (Committee) should then 
readjudicate the issue of entitlement to 
waiver of recovery of nonservice-
connected disability pension benefit 
overpayment in the calculated amount of 
$18,123.00, to include the issue of 
whether the debt for overpayment 
calculated in the amount of $18,123.00 
was properly created and calculated.  The 
amounts and sources of income and the 
period in which the overpayment is based 
should be set forth in detail.  This 
audit should reflect, on a month-by-month 
basis, the amounts actually paid to the 
Veteran, as well as the amounts properly 
due or deducted due to mitigating 
circumstances.  In addition, the audit 
should include the amount of the 
overpayment that was repaid by the 
Veteran, if any.  

The RO must address the impact of the 
Veteran's "variously diagnosed 
psychiatric disorders and episodic 
substance abuse which VA has determined 
is 100% disabling and its impact upon the 
[Veteran's knowledge] of the need to 
report."  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, as to both the validity of the 
debt issue, and the waiver of the debt 
(overpayment) issue.  The Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

6.  The RO should adjudicate the issue of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disability.  Notice of 
the determination and the Veteran's 
appellate rights should be provided to 
the Veteran and his representative.  Only 
if an appeal is completed as to this 
matter should the issue be returned to 
the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________                                        
_____________________
      ROBERT E. SULLIVAN                                                  
MICHELLE KANE  
          Veterans Law Judge                                                       
Veterans Law Judge
Board of Veterans' Appeals                                              
Board of Veterans'Appeals


______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


